Exhibit 10.5

 



INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

This Intellectual Property SECURITY AGREEMENT (this “Agreement”), dated as of
May 19, 2015, by CannaVest Corp., a Delaware corporation (the “Grantor”), in
favor of ____________________ as collateral agent (the “Collateral Agent”) for
the secured parties referred to below.

WHEREAS:

 

A.          Reference is made to that certain Security Agreement, dated as of
the date hereof (as amended, restated, supplemented or otherwise modified from
time to time, the “Security Agreement”), entered into by and among the Grantor,
the other “Guarantors” party thereto, and the Collateral Agent, which secures
certain now existing and future arising obligations owing to the Secured Parties
(as defined in the Security Agreement) under the Transaction Documents as
provided in the Security Agreement;

B.          Pursuant to the Security Agreement, the Grantor is required to
execute and deliver to the Collateral Agent this Agreement;

C.          Pursuant to the terms of the Security Agreement, the Grantor has
granted to the Collateral Agent, for the benefit of the Secured Parties, a
security interest in substantially all the assets of the Grantor, including all
right, title and interest of the Grantor in, to and under all now owned and
hereafter acquired (1) trademarks, patents, and copyrights; (2) trademark
applications, patent applications, and copyright applications; and (3) trademark
licenses, patent licenses, and copyright licenses, and all products and proceeds
thereof, to secure the payment of the Obligations (as defined in the Security
Agreement).

NOW, THEREFORE, in consideration of the mutual agreements set forth herein and
for good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Grantor hereby grants to the Collateral Agent, for the
benefit of the Secured Parties, to secure the Obligations, a continuing security
interest in all of the Grantor’s right, title and interest in, to and under the
following, whether presently existing or hereafter created or acquired:

1.          each United States and foreign trademark and trademark application,
including, without limitation, each United States federally registered trademark
and trademark application referred to in Schedule 1 annexed hereto, together
with any reissues, continuations or extensions thereof and all goodwill
associated therewith;

2.          each trademark license, including, without limitation, each
trademark license listed on Schedule 1 annexed hereto, together with all
goodwill associated therewith;

3.          all products and proceeds of the foregoing items 1 through 2,
including, without limitation, any claim by the Grantor against third parties
for past, present or future infringement, misappropriation, dilution, violation
or other impairment of any trademark, including, without limitation, any
trademark referred to in Schedule 1 annexed hereto, any trademark issued
pursuant to a trademark application referred to in Schedule 1 and any trademark
licensed under any trademark license listed on Schedule 1 annexed hereto (items
1 through 3 being herein collectively referred to as the “Trademark
Collateral”).

1

 



4.          each United States and foreign patent and patent application,
including, without limitation, each United States federally registered patent
and patent application referred to in Schedule 2 annexed hereto, together with
any reissues, continuations or extensions thereof and all goodwill associated
therewith;

5.          each patent license, including, without limitation, each patent
license listed on Schedule 2 annexed hereto, together with all goodwill
associated therewith;

6.          all products and proceeds of the foregoing items 4 through 5,
including, without limitation, any claim by the Grantor against third parties
for past, present or future infringement, misappropriation, dilution, violation
or other impairment of any patent, including, without limitation, any patent
referred to in Schedule 2 annexed hereto, any trademark issued pursuant to a
patent application referred to in Schedule 2 and any patent licensed under any
patent license listed on Schedule 2 annexed hereto (items 4 through 6 being
herein collectively referred to as the “Patent Collateral”).

7.          each United States and foreign copyright and copyright application,
including, without limitation, each United States federally registered copyright
and copyright application referred to in Schedule 3 annexed hereto, together
with any reissues, continuations or extensions thereof and all goodwill
associated therewith;

8.          each copyright license, including, without limitation, each
copyright license listed on Schedule 3 annexed hereto, together with all
goodwill associated therewith;

9.          all products and proceeds of the foregoing items 7 through 8,
including, without limitation, any claim by the Grantor against third parties
for past, present or future infringement, misappropriation, dilution, violation
or other impairment of any copyright, including, without limitation, any
copyright referred to in Schedule 3 annexed hereto, any copyright issued
pursuant to a copyright application referred to in Schedule 3 and any copyright
licensed under any copyright license listed on Schedule 3 annexed hereto (items
7 through 9 being herein collectively referred to as the “Copyright Collateral”;
items 1 through 9 being herein (i.e., the Trademark Collateral, the Patent
Collateral, and the Copyright Collateral) collectively referred to as the “IP
Collateral”).

This security interest is granted in conjunction with the security interests
granted to the Collateral Agent, for itself and on behalf of the other Secured
Parties, pursuant to the Security Agreement. The Grantor hereby acknowledges and
affirms that the rights and remedies of the Collateral Agent with respect to the
security interest in the IP Collateral made and granted hereby are more fully
set forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein. Capitalized terms
used but not defined herein have the respective meanings ascribed thereto in the
Security Agreement.

Grantor shall give Collateral Agent prior written notice of no less than five
(5) Business Days before filing any additional application for registration of
any trademark and prompt notice in writing of any additional trademark
registrations, patent registration, or copyright registrations granted therefor
after the date hereof. Without limiting Grantor’s obligations under this
paragraph, Grantor hereby authorizes Collateral Agent unilaterally to modify
this Agreement by amending Schedules 1, 2, or 3 to include any future United
States registered trademarks, patents, copyrights or applications therefor of
Grantor. Notwithstanding the foregoing, no failure to so modify this Agreement
or amend Schedules 1, 2, or 3 shall in any way affect, invalidate or detract
from Collateral Agent’s continuing security interest in all Collateral, whether
or not listed on Schedule 1, 2, or 3.

2

 



Grantor hereby agrees that, anything herein to the contrary notwithstanding,
such Grantor shall assume full and complete responsibility for the prosecution,
defense, enforcement or any other necessary or desirable actions in connection
with their trademarks subject to the security interest hereunder.

This Agreement may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart.

This Agreement is a Transaction Document.

This Agreement shall be construed and enforced in accordance with, and all
questions concerning the construction, validity, interpretation and performance
of this Agreement and all disputes arising hereunder shall be governed by, the
laws of the State of New York, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of New York or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of New York. The parties hereto (a) agree that any legal
action or proceeding with respect to this Agreement or any other agreement,
document, or other instrument executed in connection herewith or therewith,
shall be brought in any state or federal court located within the City of New
York, New York, (b) irrevocably waive any objections which either may now or
hereafter have to the venue of any suit, action or proceeding arising out of or
relating to this Agreement, or any other agreement, document, or other
instrument executed in connection herewith, brought in the aforementioned courts
and (c) further irrevocably waive any claim that any such suit, action, or
proceeding brought in any such court has been brought in an inconvenient forum.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

3

 



The Grantor has caused this Intellectual Property Security Agreement to be duly
executed by its duly authorized officer thereunto as of the date first set forth
above.

CANNAVEST CORP., a Delaware corporation

 

By: _______________________

       Name:

       Title:

 

 

 

 

Acknowledged:

 

_______________________________

as Collateral Agent

 

By: _______________________

       Name:

       Title:

 



4

 